                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                           Case No. 17-CR-03246-MV
           v.

CHANTE BICKHAM,
KERON LUCIOUS,
CAMARA CHERRY-AMOS,
JOHN DOMPIERRE, and
ANDREW WYATT,

                     Defendants.

                                  MEMORANDUM OPINION AND ORDER

           THIS MATTER is before the Court on Defendant Chante Bickham’s Joint Motion to

Compel the Government to Produce Rule 16 and Brady-Giglio Materials [Doc. 190], joined by

Defendants Andrew Wyatt, Camara Cherry-Amos, John Dompierre, and Keron Lucious [Doc.

191]. The Government filed a Sealed Response in Opposition [Doc. 208] and the defendants filed

a joint reply [Doc. 216]. The defendants then filed a Supplemental Joint Motion requesting the

production of additional materials. Doc. 219. Defendants Chante Bickham, Keron Lucious, and

Camara Cherry-Amos have since pled guilty. Docs. 239, 254, and 274.

           On November 13, 2019, the Court held a hearing on the motions with counsel for the

remaining defendants. At the hearing, defense counsel represented that the requests for discovery

in the initial motion had all been resolved, either through production by the government,

withdrawal by the defense, or because the issue was now moot. Transcript of November 13, 2019

Hearing at 3:13–16, 5:18–21, 6:13–10:14.1 Given that representation, the defendants’ Joint



1
    References to the transcript are to the draft copy.
Motion to Compel the Government to Produce Rule 16 and Brady-Giglio Materials [Doc. 190]

will be DENIED AS MOOT.

       The defense then advised the Court that the discovery request contained in the

Supplemental Joint Motion [Doc. 219] remains outstanding. Tr. 5:3–17.          In that Motion, the

defendants request “reports, recordings, interviews, 302s and other documents” relating to a sex-

trafficking investigation into R.B. by the Bernalillo County Sheriff’s Department that defense

counsel learned about through the New Mexico Attorney General’s Office. Doc. 219 at 1. At the

hearing, the defense argued that requested materials are discoverable because they could

demonstrate that R.B. was promoting herself in a way that would be inconsistent with the charge

that the defendants coerced her into prostitution. Tr. 12:15–13:3. The defense further argued that

the materials could show that R.B. had a practice of misrepresenting her age, which would go to

whether the defendants were aware of her status as a minor.           Tr. 13:7–19.   The defense

acknowledged, however, that it is not aware of the timeframe of the conduct at issue in the

investigation or whether that timeframe overlaps with the offenses charged in this case. Tr. 14:14–

18.

       In response, the government argued that the requested information is irrelevant to the case

at hand and the issue of whether the defendants committed the charged sex-trafficking offenses in

2017 and 2018. Tr. 15:17–24. It further represented that it only learned about the purported

investigation through the defense and has not received confirmation about its existence from any

law enforcement agencies or other sources. Tr. 16:16–17:17.

       The Court finds that the defendants’ arguments as to the potential materiality of the

requested materials from the newly disclosed sex-trafficking investigation are too speculative to

mandate disclosure under Rule 16 of the Federal Rules of Criminal Procedure, Brady v. Maryland,



                                                2
373 U.S. 83 (1963), or Giglio v. United States, 405 U.S. 150 (1972) at this point. See United States

v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990) (“neither a general description of the information

sought nor conclusory allegations of materiality suffice [under Rule 16]; a defendant must present

facts which would tend to show that the Government is in possession of information helpful to the

defense.”); United States v. Lujan, 530 F. Supp. 2d 1224, 1231 (D.N.M. 2008) (“a defendant’s

mere allegation that the requested information might be material [under Brady] does not entitle

him to an unsupervised search of the government’s files.”) (citation omitted). Because the nature

and details of the reported sex-trafficking investigation into R.B. are largely unknown, the defense

has not established its relevance to the events charged in the instant case, either temporally or

factually.   The defense’s assertion that the requested reports may reveal evidence of R.B.

misrepresenting her age [Tr. 13:7–19] is also too speculative to make out a showing of materiality.

See Lujan, 530 F. Supp. 2d at 1231.

       The Court nevertheless recognizes that because defendants are often unable to know with

certainty what information the government has, the government must construe requests for

discovery liberally and “resolve all doubts in favor of disclosure.” United States v. Jackson, 850

F. Supp. 1481, 1502 (D.Kan. 1994) (citing United States v. Jensen, 608 F.2d 1349, 1357 (10th Cir.

1979) and United States v. Diggs, 801 F. Supp. 441, 447 (D.Kan. 1992)). The Court also agrees

with the defense that the government cannot evade its constitutional obligations under Brady and

Giglio by turning a blind eye to potentially exculpatory information about which it has been put

on notice. See Doc. 216 at 3 (citing United States v. Padilla, No. CR 09-3598 JB, 2011 WL

1103876, at *7 (D.N.M. Mar. 14, 2011) (“a prosecutor’s office cannot get around Brady by keeping

itself in ignorance, or compartmentalizing information about different aspects of a case” and “must

disclose information of which it has knowledge and access”) (citations omitted)).



                                                 3
         The Court accordingly orders the government to confer with the law enforcement agencies

named by the defense, including the New Mexico Attorney General’s Office and the Bernalillo

County Sherriff’s Department, to review the reported sex-trafficking investigation into R.B. To

the extent that investigation exists and contains information that may prove helpful to the defense

or relevant to the impeachment of R.B., the government is ordered to turn such information over

under Brady and Giglio. 373 U.S. 83; 405 U.S. 150. The Court additionally orders the government

to conduct the same review with regard to the homicide case in which R.B. has been charged: State

of N.M. vs. “R.B.,” D-202-CR-2018-3355. See Doc. 190 at 4–5. The government acknowledged

the Court’s rulings on these matters and its discovery obligations going forward at the end of the

November 13, 2019 hearing on the Motions. See Tr. 22:2–15 (government stating “[i]t’s my

understanding that I am to confer with law enforcement to determine whether or not there is any

Giglio [information] in either the murder or alleged sex trafficking investigation involving the

victim” and the Court clarifying that the government’s obligation includes Brady materials as

well).

                                            CONCLUSION

         For the reasons stated above, the defendants’ Joint Motion to Compel the Government to

Produce Rule 16 and Brady-Giglio Materials, [Doc. 190], is hereby DENIED AS MOOT. The

defendants’ Supplemental Joint Motion to Compel the Government to Produce Rule 16 and Brady-

Giglio Materials [Doc. 219] is DENIED IN PART AND GRANTED IN PART, as explained

above. The government is HEREBY ORDERED to confer with the relevant law enforcement

agencies and review both the potential sex-trafficking investigation into R.B. and the homicide

case in which she is charged for materials the defense is entitled to under Brady v. Maryland and

Giglio v. United States.



                                                4
ENTERED this 2nd day of December, 2019.




                                              _______________________________
                                              MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE


Michael V. Davis                              George C. Kraehe, Letitia C. Simms
Attorney for Mr. Wyatt                        Assistant United States Attorneys

Barrett G. Porter
Attorney for Mr. Dompierre




                                          5
